Exhibit 10.4 Consulting Agreement dated July 25, 2012 between Larry Young and
WEPOWER ECOLUTIONS, INC.

 

CONSULTING AGREEMENT

 

 

THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into this 25th
day of July, 2012 (the "Effective Date") by and between WEPOWER Ecolutions Inc.
(the "Company" or "WEPOWER"), a Nevada corporation with its principal executive
offices located at 32 Journey, Suite 250, Aliso Viejo, CA 92656, USA
(hereinafter referred to as the “Company"), and Lawrence Young, an individual
whose address is 26695 Aracena Drive, Mission Viejo, CA 92691, USA (hereinafter
referred to as the "Consultant").

 

WHEREAS, the Company wishes to engage the Consultant to provide the services
described herein and Consultant agrees to provide the services for the
compensation and otherwise in accordance with the terms and conditions contained
in this Agreement,

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Company and the Consultant, intending
to be legally bound, agree to the terms set forth below.

 

1. TERM. Commencing as of the Effective Date, and continuing for a period of
eighteen (18) months therefrom (the “Term”), unless earlier terminated pursuant
to Article 4 hereof, the Consultant agrees that he will provide such services as
described in Section 2 hereof to the Company on an independent contractor basis.
This Agreement may be renewed or extended for any period as may be agreed by the
parties hereto.

 

2.CONSULTANT’S SERVICES.

 

(a) Consultant's services shall be to advise the Company on the sales,
marketing, manufacturing, continued technical development, and international
licensing of the technology acquired by the Company from Active ES Lighting
Controls, Inc. (“Active ES”), in addition to the sales, marketing and promotion
of the entire portfolio of the Company’s green products and services
(collectively, the “Services”).

 

(b) Consultant agrees that during the Term he will make himself available to
render the Services for up to seven (7) days, or 56 hours, per month (the
“Hours”). The Company will periodically provide the Consultant with a schedule
of requested hours and the corresponding scope of Services and deliverables for
such requested hours, and Consultant shall provide his Services accordingly on
an as-available basis. Consultant, at his sole discretion, may provide the
Services beyond the Hours at no obligation to the Company. The Company may
request in writing that Consultant provide the Services beyond the Hours at an
additional compensation rate of $90.00 per hour.

 

(c) The Company understands that Consultant is providing the Services on a
part-time basis. Subject to Sections 5 and 6 hereof, nothing in this Agreement
will prevent Consultant from providing services to, and receiving compensation
from, any person or entity which may have a relationship with Active ES or the
Company. Consultant represents and warrants that the execution and performance
of this Agreement will not violate any policies or procedures of any other
person or entity for which he performs services concurrently with the Services
performed herein.

 

(d) In performing the Services, Consultant shall comply with all business
conduct, regulatory and health and safety guidelines established by the Company
for any governmental authority with respect to the Company’s business and
products.

 

3. CONSULTING AND OTHER FEES.

 

(a) Subject to the provisions hereof, the Company shall pay Consultant a
consulting fee of five thousand ($5,000.00) dollars for each month in which
Services are actually provided to the Company (the "Consulting Fee"), whether or
not such Services constituted the Hours. Consultant shall invoice the Company on
a monthly basis, upon completion of his Services for such month. The Consulting
Fee shall be paid within fifteen (15) days of the Company’s receipt of
Consultant’s invoice.

 

(b) Consultant shall also be entitled to receive a sales commission on all
projects to which he has been specifically enlisted by the Company in accordance
with the Company’s Sales Commission Plan as set forth in Exhibit “A” attached
hereto and incorporated hereby (the “Plan”), which commission shall be paid to
Consultant in accordance with the Plan (the “Commission”).

 

(c) Consultant shall be entitled to prompt reimbursement for all Company
pre-approved expenses incurred in the performance of his Services, upon
submission and approval of written statements and receipts in accordance with
the then regular procedures and policies of the Company.

 

(d) The Consultant agrees that all Services will be rendered by him as an
independent contractor and that this Agreement does not create an
employer-employee relationship between the Consultant and the Company. The
Consultant shall have no right to receive any employee benefits including, but
not limited to, health and accident insurance, life insurance, sick leave and/or
vacation. Consultant agrees to pay all taxes including, self-employment taxes
due in respect of the Consulting Fee and to indemnify the Company in the event
the Company is required to pay any such taxes on behalf of the Consultant.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement.

 

4.EARLY TERMINATION OF THE TERM.

 

(a) If Consultant voluntarily ceases performing the Services, or is convicted of
a felony, or becomes physically or mentally unable to perform the Services,
then, in each instance, this Agreement shall immediately cease and terminate as
of such date, and all Commissions, reimbursable expenses and Consulting Fees
properly earned and accruing as of such date shall be paid to Consultant or his
designee(s) according to Section 3 hereof until all such amounts are paid in
full.

 

(b) This Agreement may be terminated with or without cause by the Company upon
not less than thirty (30) days prior written notice, provided, however, that if
the Company terminates the Agreement without cause, then the Company will pay to
Consultant the Consulting Fees for the remaining duration of this Agreement. For
instance, if there are six months remaining on the Agreement when the Company
terminates it without cause, then a payment of $30,000 (six months times $5,000)
is due and payable at the time of such termination, as well as all earned
Commissions and reimbursable expenses accruing as of such date.

 

(c) Upon termination under Sections 4(a) or 4(b), neither party shall have any
further obligations under this Agreement, except as otherwise provided herein.
Upon termination and, in any case, upon the Company’s request, Consultant shall
return immediately to the Company all Confidential Information, as hereinafter
defined, and copies thereof.

 

(d) This Agreement may also be terminated if or when replaced with a signed,
mutually agreeable employment agreement, which termination shall not be deemed a
termination without cause under Section 4(b) hereof.

 

5. RESTRICTED ACTIVITIES. During the Term and for a period of one (1) year
thereafter, Consultant will not, directly or indirectly:

 

(i) solicit or request any officer, director, employee, agent or consultant of
the Company to leave the employ of or cease services to the Company;

 

(ii) solicit or request any officer, director, employee, agent or consultant of
the Company to join the employ of, or provide services to, any individual or
entity that researches, develops, markets or sells products that compete with
those of the Company;

 

(iii) solicit or request any individual or entity that researches, develops,
markets or sells products that compete with those of the Company, to employ or
retain as a consultant any officer, director, employee, agent or consultant of
the Company; or

 

(iv) induce or attempt to induce any supplier or vendor of the Company to
terminate or breach any written or oral agreement or understanding with the
Company.

 

6. PROPRIETARY RIGHTS.

 

(a) Definitions. For the purposes of this Agreement, “Confidential Information”
shall mean and collectively include: all information relating to the business,
plans and/or technology of the Company including, but not limited to technical
information including inventions, methods, plans, processes, specifications,
characteristics, assays, raw data, scientific preclinical or clinical data,
records, databases, formulations, clinical protocols, equipment design,
know-how, experience, and trade secrets; developmental, marketing, sales,
customer, supplier, consulting relationship information, operating, performance,
and cost information; computer programming techniques whether in tangible or
intangible form, and all record bearing media containing or disclosing the
foregoing information and techniques including, written business plans, patents
and patent applications, grant applications, notes, memoranda, whether in
writing or presented, stored or maintained in or by electronic, magnetic, or
other means, and concepts and ideas relating to or arising from or in connection
with any of the foregoing.

 

Notwithstanding the foregoing, the term “Confidential Information” shall not
include any information which: (a) can be demonstrated to have been in the
public domain or was publicly known or available prior to the date of the
disclosure to Consultant; (b) can be demonstrated in writing to have been
rightfully in the possession of Consultant prior to the disclosure of such
information to Consultant by the Company; (c) becomes part of the public domain
or publicly known or available by publication or otherwise, not due to any
unauthorized act or omission on the part of Consultant; or (d) is supplied to
Consultant by a third party without binder of secrecy, so long as that such
third party has no obligation to the Company or any of its affiliated companies
to maintain such information in confidence.

 

(b) Non-Disclosure to Third Parties. Consultant shall not, at any time now or in
the future, directly or indirectly, use, publish, disseminate or otherwise
disclose any Confidential Information to any third party without the prior
written consent of the Company which consent may be denied in each instance and
all of the same, together with publication rights, shall belong exclusively to
the Company.

 

(c) Documents, etc. All documents, diskettes, tapes, procedural manuals, guides,
specifications, plans, drawings, designs and similar materials, lists of
present, past or prospective customers, customer proposals, invitations to
submit proposals, price lists and data relating to the pricing of the Company'
products and services, records, notebooks and all other materials containing
Confidential Information (including all copies and reproductions thereof), that
come into Consultant's possession or control by reason of Consultant's
performance of the relationship, whether prepared by Consultant or others: (a)
are the property of the Company, (b) will not be used by Consultant in any way
other than as directed by the Company, (c) will not be provided or shown to any
third party by Consultant, (d) will not be removed from the Company's or
Consultant’s premises (except as directed by the Company), and (e) at the
termination (for whatever reason) of Consultant's relationship with the Company,
will be left with, or forthwith returned by Consultant to the Company.

 

(d)               Patents, Etc. Consultant agrees that the Company is and shall
remain the exclusive owner of the Confidential Information. Any interest in
patents, patent applications, inventions, technological innovations, trade
names, trademarks, service marks, copyrights, copyrightable works, developments,
discoveries, designs, processes, formulas, know-how, data and analysis, whether
registrable or not ("Developments"), which Consultant, as a result of rendering
Services to the Company under this Agreement, may conceive or develop, shall:
(i) forthwith be brought to the attention of the Company by Consultant and (ii)
belong exclusively to the Company. No license or conveyance of any such rights
to Consultant is granted or implied under this Agreement.

 

7. WAIVER. Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof. All waivers by the Company shall be
in writing.

 

8. SEVERABILITY; REFORMATION. In case any one or more of the provisions or parts
of a provision contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement; and this Agreement shall, to the fullest extent lawful, be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible. Without limiting the foregoing, if any provision (or part of
provision) contained in this Agreement shall for any reason be held to be
excessively broad as to duration, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the fullest extent
compatible with then existing applicable law.

 

9. ASSIGNMENT. The Company shall have the right to assign its rights and
obligations under this Agreement to a party which assumes the Company'
obligations hereunder. Consultant shall not have the right to assign his rights
or obligations under this Agreement without the prior written consent of the
Company. This Agreement shall be binding upon and inure to the benefit of the
Consultant's heirs and legal representatives in the event of his death or
disability.

 

10. HEADINGS. Headings and subheadings are for convenience only and shall not be
deemed to be a part of this Agreement.

 

11. AMENDMENTS. This Agreement may be amended or modified, in whole or in part,
only by an instrument in writing signed by all parties hereto. Any amendment,
consent, decision, waiver or other action to be made, taken or given by the
Company with respect to the Agreement shall be made, taken or given on behalf of
the Company only by authority of the Company’s Board of Directors.

 

12. NOTICES. Any notices or other communications required hereunder shall be in
writing and shall be deemed given when delivered in person or when mailed, by
certified or registered first class mail, postage prepaid, return receipt
requested, addressed to the parties at their addresses specified in the preamble
to this Agreement or to such other addresses of which a party shall have
notified the others in accordance with the provisions of this Section 13.

 

13. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which shall be deemed a
single agreement.

 

14. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of California applicable to contracts
executed and wholly performed within such jurisdiction. Any dispute arising
hereunder shall be referred to and heard in only a court located in Orange
County, California.

 

15. SURVIVAL. The provisions of Sections 5 to 9 and 15 to 16 of this Agreement
shall survive the expiration of the Term or the termination of this Agreement.
This Agreement supersedes all prior agreements, written or oral, between the
Company and the Consultant relating to the subject matter of this Agreement.

 

EXECUTED, under seal, effective as of the Effective Date.

 

 

WEPOWER Ecolutions Inc. CONSULTANT

 

 

 

 

By: /s/ Kevin Donovan /s/ Lawrence Young

Mr. Kevin Donovan, Chief Executive Office Lawrence Young

Hereunto Duly Authorized

 

 

 

 